Citation Nr: 0017463	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to March 
1969. 

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 1993 rating action in which the 
RO granted service connection for PTSD and assigned a 50 
percent evaluation.  The veteran appealed for a higher 
rating.
The case was remanded by the Board in June 1997 for 
additional development.  The RO attempted to undertake that 
development, and its efforts had 
negative results.  The veteran was issued a Supplemental 
Statement of the Case (SSOC), and the claims folder was 
returned to the Board for further consideration.  

In his June 1992 notice of disagreement to the Board, the 
veteran requested a hearing before a Member of the Board.  In 
a subsequent statement dated in June 1993, the clarified that 
he wanted a hearing before a Member of the Board at the RO.  
The veteran failed to report for the hearing which was 
scheduled for a date in January 1994.  


FINDING OF FACT

There is no sufficient evidence of record to evaluate the 
veteran's claim for an increased evaluation for his service-
connected PTSD, and the claims file does not indicate good 
cause for the veteran's failure to report for his VA 
examination.


CONCLUSION OF LAW

The veteran's claim for an increased evaluation for his 
service-connected PTSD must be denied as a matter of law.  
38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained by the Board in the June 1997 remand, the 
evidence of record at that time was not sufficient to 
evaluate the veteran's service-connected PTSD pursuant to the 
Court of Appeals for Veterans Claims (Court) holding in 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Board also 
noted that during course of the veteran's appeal, the rating 
criteria for psychiatric disorders had been revised and that 
the RO had not evaluated the veteran's PTSD symptoms under 
new criteria pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Accordingly, the RO was instructed to afford the 
veteran a VA psychiatric examination which would provide 
sufficient clinical information to support a rating which was 
in compliance with the Court's requirements in the Massey and 
Karnas cases.  

A review of the claims folder reveals that the veteran 
resides in Israel.  The RO advised the veteran by a letter 
dated in September 1997 that an examination was going to be 
scheduled for him through the United States Embassy in 
Israel.  Correspondence dated in March 1999 was received from 
the Federal Benefits Unit of the United States Embassy in Tel 
Aviv which revealed that two letters sent to the veteran were 
returned to that office with forwarding address unknown.  
Thereafter, the veteran was issued an SSOC by the RO in 
December 1999, advising him that his appeal continued to be 
denied.

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b).  As noted above, a VA psychiatric examination with 
specified comprehensive clinical findings was essential for 
evaluation of the service-connected PTSD.  The veteran failed 
without good cause to report for this examination.  

For the reasons noted above, the Board finds that the 
existing record is inadequate to evaluate the veteran's PTSD, 
and good cause for the veteran's failure to report to a VA 
examination is not shown.  Under the circumstances, the Board 
must conclude that, consistent with the provisions of 
38 C.F.R. § 3.655, the claim must be denied.

The Board emphasizes that, in the future, the veteran's claim 
for an increased rating for this disability may be 
considered, among other things, upon a showing that he is 
willing to report for an examination.  At present, however, 
there is no basis upon which to grant the benefit sought.  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied with legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an increased rating for service-connected PTSD 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

